Exhibit 10.1

EXECUTION COPY

GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000

To:

        

PG&E Corporation
One Market Spear Tower
Suite 2400
San Francisco, CA 94105
        

From:

 

Goldman, Sachs & Co.
        

Subject:

 

Accelerated Share Repurchase Transaction - VWAP Pricing (Non-Collared)
        

Ref. No:

 

EN50BJ000000000


        

Date:

 

March 4, 2005
        

               This master confirmation ("Master Confirmation") dated as of
March 4, 2005, is intended to supplement the terms and provisions of certain
Transactions (each, a "Transaction") entered into from time to time between
Goldman, Sachs & Co. ("GS&Co.") and PG&E Corporation ("Counterparty"). This
Master Confirmation, taken alone, is neither a commitment by either party to
enter into any Transaction nor evidence of a Transaction. The terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Annex A, which references this Master Confirmation, in which event the
terms and provisions of this Master Confirmation shall be deemed to be
incorporated into and made a part of each such Supplemental Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a "Confirmation" as referred to in the Agreement specified below.

               The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions"), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation and each Supplemental
Confirmation evidences a complete binding agreement between the Counterparty and
GS&Co. as to the terms of each Transaction to which this Master Confirmation and
the related Supplemental Confirmation relates.

               This Master Confirmation and each Supplemental Confirmation,
together with all other documents referring to the 1992 ISDA Master Agreement
(Multicurrency-Cross Border) (the "ISDA Form" or the "Agreement), confirming
Transactions entered into between GS&Co. and Counterparty, shall supplement,
form a part of, and be subject to the ISDA Form as if GS&Co. and Counterparty
had executed the Agreement (but without any Schedule) except that the following
elections and modifications shall be made: (i) the election of Loss and Second
Method, New York law (without regard to conflicts of law principles) as the
governing law and US Dollars ("USD") as the Termination Currency, (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to Transactions,
(iii) the replacement of the word "third" in the last line of Section 5(a)(i)
with the word "first", (iv) the election that the "Cross Default" provisions of
Section 5(a)(vi) shall apply to Counterparty, with a "Threshold Amount" of USD
75 million, and (v) the replacement of clause (1) in Section 6(d)(i) with the
clause "(1) showing in reasonable detail such calculations and specifying any
amount payable under Section 6(e) (including, without limitation, providing all
relevant quotations and assumptions and specifying the methodologies used in
sufficient detail so as to enable the other party to replicate the
calculation)". Further, for purposes of determining whether an Event of Default
pursuant to Section 5(a)(vi) of the Agreement has occurred, notwithstanding
anything to the contrary stated in that provision, clause (1) of Section
5(a)(vi) will apply only to Specified Indebtedness that is actually declared to
be due and payable before it would otherwise be due and payable under the
relevant agreement or instrument, and not to Specified Indebtedness that is
merely "capable at such time of being declared" so due and payable.

               All provisions contained in the Agreement shall govern this
Master Confirmation and the related Supplemental Confirmation relating to a
Transaction except as expressly modified herein or in the related Supplemental
Confirmation. With respect to any relevant Transaction, the Agreement, this
Master Confirmation and the related Supplemental Confirmation shall represent
the entire agreement and understanding of the parties with respect to the
subject matter and terms of such Transaction and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

               If, in relation to any Transaction to which this Master
Confirmation and related Supplemental Confirmation relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation and the Equity Definitions that are incorporated into this Master
Confirmation or any Supplemental Confirmation, the following will prevail for
purposes of such Transaction in the order of precedence indicated: (i) such
Supplemental Confirmation; (ii) this Master Confirmation; (iii) the Agreement;
and (iv) the Equity Definitions.

                    1.  Each Transaction constitutes a Share Forward Transaction
for the purposes of the Equity Definitions. Set forth below are the terms and
conditions which, together with the terms and conditions set forth in each
Supplemental Confirmation (in respect of each relevant Transaction), shall
govern each such Transaction.

General Terms:



        

Trade Date:

     

For each Transaction, as set forth in the Supplemental Confirmation. 

 

        

     

Seller:

 

Counterparty       

 

        

     

Buyer:

 

GS&Co.        

 

        

     

Shares:

 

Common Stock of PG&E Corp. (Ticker: PCG)        

 

        

     

Number of Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.        

 

        

     

Forward Price:

 

For each Transaction, as set forth in the Supplemental Confirmation.        

 

        

     

Prepayment:

 

Not Applicable        

 

        

     

Variable Obligation:

 

Not Applicable        

 

        

     

Exchange:

 

New York Stock Exchange        

 

        

     

Related Exchange(s):

 

All Exchanges        

 

        

     

Market Disruption Event:

          

The definition of "Market Disruption Event" in Section 6.3(a) of the Equity
Definitions is hereby amended by inserting the words "at any time on any
Scheduled Trading Day during the Valuation Period or" after the word "material,"
in the third line thereof.



Valuation:



        

Valuation Period:

     

Each Scheduled Trading Day during the period commencing on and including the
Valuation Period Start Date to and including the Valuation Date (but excluding
any day(s) on which the Valuation Period is suspended in accordance with Section
5 herein and including any day(s) by which the Valuation Period is extended
pursuant to the provision below).        

 

        

     



 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that any Scheduled Trading Day in the Valuation Period is a Disrupted
Day, the Valuation Date shall be postponed and the Calculation Agent in its sole
discretion shall extend the Valuation Period and make adjustments to the
weighting of each Relevant Price for purposes of determining the Settlement
Price, with such adjustments based on, among other factors, the duration of any
Market Disruption Event and the volume, historical trading patterns and price of
the Shares. To the extent that there are 9 consecutive Disrupted Days during the
Valuation Period, then notwithstanding the occurrence of a Disrupted Day, the
Calculation Agent shall have the option in its sole discretion to either
determine the Relevant Price using its good faith estimate of the value for the
Share on such 9th consecutive day or elect to further extend the Valuation
Period as it deems necessary.        

       

        

     

Valuation Period Start Date:

 

For each Transaction, as set forth in the Supplemental Confirmation.        

 

        

     

Valuation Date:

          

For each Transaction, as set forth in the Supplemental Confirmation (as the same
may be postponed in accordance with the provisions of "Valuation Period" and
Section 5 herein).



Settlement Terms:



        

Settlement Currency:

 

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent).        

 

        

     

Settlement Method Election:

 

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word "Physical" in the sixth line thereof and replacing
it with the words "Net Share" and deleting the word "Physical" in the last line
thereof and replacing it with word "Cash" and (b) in the event that GS&Co. would
deliver to the Counterparty an amount of Shares under Net Share Settlement, Cash
Settlement shall be applicable in lieu of Net Share Settlement.        

 

        

     

Electing Party:

 

Counterparty        

 

        

   

        

Settlement Method Election Date:

        

10 Scheduled Trading Days prior to the originally scheduled Valuation
Date.        

 

        

     

Default Settlement Method:

 

Cash Settlement        

 

        

     

Forward Cash Settlement Amount:

 

An amount in the Settlement Currency equal to the product of (a) the Number of
Shares multiplied by (b) an amount equal to (i) the Settlement Price minus (ii)
the Forward Price.        

 

Settlement Price:

 

The arithmetic mean of the Relevant Prices of the Shares for each Exchange
Business Day in the Valuation Period.        

 

        

     

Relevant Price:

 

The New York 10b-18 Volume Weighted Average Price per share of the Shares for
the regular trading session (including any extensions thereof) of the Exchange
on the related Exchange Business Day (without regard to pre-open or after hours
trading outside of such regular trading session) as published by Bloomberg at
4:15 p.m. New York time on such date.         

 

        

     

Cash Settlement Payment Date:

 

3 Currency Business Days after the Valuation Date.        

 

        

   

        

Counterparty's Contact Details for Purpose of Giving Notice:

 

Nicholas Bijur
Assistant Treasurer
PG&E Corporation
One Market Street, Spear Tower
Suite 2400
San Francisco, CA 94105
Telephone No.: (415) 817-8199
Facsimile No.: (415) 267-7265

          

       





     

With a copy to:
Gary Encinas
Chief Counsel-Corporate
PG&E Corporation
One Market Street, Spear Tower
Suite 2400
San Francisco, CA 94105
Telephone No.: (415) 817-8201
Facsimile No.: (415) 817-8225

 

        

          

   

GS&Co.'s Contact Details for Purpose of Giving Notice:

 


Telephone No.:  (212) 902-8996
Facsimile No.:   (212) 902-0112
Attention: Equity Operations: Options and Derivatives

 

     

     



 

With a copy to:
Kelly Coffey
Equity Capital Markets
One New York Plaza
New York, NY 10004
Telephone No.:
(212) 902-1037
Facsimile No.:
(212) 346-2126
        



Net Share Settlement:



        

Net Share Settlement Procedures:

          

Net Share Settlement shall be made in accordance with the procedures attached
hereto as Annex B.        

 

        

     

Net Share Settlement Price:

 

The Net Share Settlement Price shall be the price per Share as of the Valuation
Time on the Net Share Valuation Date as reported in the official real-time price
dissemination mechanism for the Exchange. The Net Share Settlement Price shall
be reduced by the per Share amount of the underwriting discount and/or
commissions agreed to pursuant to the equity underwriting or agency agreement
contemplated by the Net Share Settlement Procedures.        

 

        

     

Valuation Time:

 

As provided in Section 6.1 of the Equity Definitions; provided that Section 6.1
of the Equity Definitions is hereby amended by inserting the words "Net Share,"
before the words "Valuation Date" in the first and third lines thereof.        

 

        

     

Net Share Valuation Date:

 

The Exchange Business Day immediately following the Valuation Date.        

 

        

     

Net Share Settlement Date:

 

The third Exchange Business Day immediately following the Valuation
Date.        

 

        

     

Reserved Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.        



Fixed, Floating and Counterparty
Additional Payment Amounts Payable:

Floating Amount Payable by GS&Co.:



        

Floating Amount Payment Date:

          

The Cash Settlement Payment Date        

 

        

     

Floating Amount:

 

For each Transaction, an amount equal to the sum of the applicable Federal Funds
Rate multiplied by (i) the Daily Notional Amount multiplied by (ii) 1/360 for
each day from and including the Floating Amount Accrual Date to and including
the Valuation Date.        

 

Floating Amount Accrual Date:

 

Trade Date
        

 

        

     

Federal Funds Rate:

 

For any date of determination, the "Fed Funds Open Rate," which shall be the
interest rate reported on Bloomberg under the symbol "FEDSOPEN <index>" on such
date. For the avoidance of doubt, for any day which is not a Currency Business
Day the "Federal Funds Open Rate" for the immediately preceding Currency
Business Day shall apply.        

 

        

     

Daily Notional Amount:

 

Commencing with the Floating Amount Accrual Date, for any date of determination,
the Daily Notional Amount shall be an amount equal to the product of the Initial
Notional Amount (as set forth in the Supplemental Confirmation) multiplied by a
fraction with a numerator equal to the Originally Scheduled Number of Scheduled
Trading Days in the Valuation Period minus the number of Exchange Business Days
in the Valuation Period that have elapsed (other than any days during which the
Valuation Period is suspended pursuant to Section 5 herein) as of such date of
determination and a denominator equal to the Originally Scheduled Number of
Scheduled Trading Days in the Valuation Period (such fraction, the "Remaining
Percentage").        

 

        

     



 

To the extent that the Valuation Period is extended pursuant to the terms of
this Master Confirmation, the Calculation Agent shall adjust the Daily Notional
Amount commencing with the first Exchange Business Day after such extension (the
"Valuation Period Extension Date"). The notional amount deemed to be remaining
at the end of the Exchange Business Day before the Valuation Period Extension
Date (the "Remaining Notional Value") shall be the Initial Notional Value
multiplied by the Remaining Percentage at the end of such day. Commencing with
the Valuation Period Extension Date, for any date of determination, the Daily
Notional Amount shall be equal to the product of the Remaining Notional Value
multiplied by a fraction with (a) a numerator equal to (i) the number of
Scheduled Trading Days remaining from and including the Valuation Period
Extension Date to the Valuation Date after extension (the "Remaining Scheduled
Trading Days") minus (ii) the number of Exchange Business Days in the Valuation
Period after extension from and including the Valuation Period Extension Date
that have elapsed (other than any days during which the Valuation Period after
extension is suspended pursuant to Section 5 herein) as of such date of
determination and (b) a denominator equal to the Remaining Scheduled Trading
Days.        



Fixed Amount Payable by Counterparty:



        

Fixed Amount Payment Date:

          

The Cash Settlement Payment Date        

 

        

     

Fixed Amount:

 

For each Transaction, an amount equal to the sum of (I) the applicable Daily
Additional Spread multiplied by (i) the Daily Notional Amount multiplied by
(ii) 1/360 for each day from and including the Floating Amount Accrual Date to
and including the Valuation Date plus (II) an amount equal to the sum of the
applicable Fixed Rate multiplied by (i)  the Notional Amount multiplied by
(ii) 1/360 for each day from and including the Floating Amount Accrual Date to
and including the Valuation Date.        

        

        

     

Fixed Rate:

 

For each Transaction, as set forth in the Supplemental Confirmation.        

 

        

     

Daily Additional Spread:

 

The Additional Spread shall be 25 basis points         

 

        

     

Notional Amount:

 

For any date of determination, 105% of the Daily Notional Amount.        

 

        

   



Counterparty Additional Amount
Payable by Company:



        

Counterparty Additional Payment Amount:

          

For each Transaction, as set forth in the Supplemental Confirmation.        

 

        

     

Counterparty Additional Payment Date:

 

The Cash Settlement Payment Date.        



Settlement Terms for Fixed Amount and
Counterparty Additional Payment Amount:



        

Settlement Currency:

          

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent).        

 

        

     

Settlement Method Election:

 

Applicable; provided that Section 7.1 of the Equity Definitions is hereby
amended by deleting the word "Physical" in the sixth line thereof and replacing
it with the words "Net Share" and deleting the word "Physical" in the last line
thereof and replacing it with the word "Cash".        

 

        

     

Electing Party:

 

Counterparty        

 

        

     

Settlement Method Election Date:

 

10 Scheduled Trading Days prior to the originally scheduled Valuation
Date.        

 

        

     

Default Settlement Method:

 

Cash Settlement        



Share Adjustments:



        

Method of Adjustment:

          

Calculation Agent Adjustment        



Extraordinary Events:

Consequences of Merger Events:                      Subject to Section 7(b) of
the Master Confirmation:



        

(a)     Share-for-Share:

          

Modified Calculation Agent Adjustment

 

      

     

(b)     Share-for-Other:

 

Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration.

 

       

     

(c)     Share-for-Combined:

 

Component Adjustment        

 

        

     

Determining Party:

 

GS&Co.        



Tender Offer:                                                    Applicable

Consequences of Tender Offers:                      Subject to Section 7(b) of
the Master Confirmation:



        

(a)     Share-for-Share:

          

Modified Calculation Agent Adjustment        

 

        

     

(b)     Share-for-Other:

 

Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration.        

 

        

     

(c)     Share-for-Combined:

 

Component Adjustment        

 

        

     

Determining Party:

 

GS&Co.        

 

        

   

Nationalization, Insolvency or Delisting:

 

Subject to Section 7(a) of this Master Confirmation, Negotiated Close-out;
provided that in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or The NASDAQ National Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange.        




Additional Disruption Events:



        

(a)     Change in Law:

          

Applicable; provided that Section 12.9(a)(ii)(Y) of the Equity Definitions is
hereby deleted.        

 

        

     

(b)     Failure to Deliver:

 

Not Applicable        

 

        

     

(c)     Insolvency Filing:

 

Applicable        

 

        

     

(d)     Loss of Stock Borrow:

 

Applicable; provided that Loss of Stock Borrow shall not constitute an
Additional Disruption Event so long as Counterparty agrees to pay the Hedging
Party the amount by which the stock loan rate necessary to maintain a borrowing
of Shares by GS&Co. ("Hedge Position") in connection with the Transaction
exceeds the Maximum Stock Loan Rate.        

 

        

     

Maximum Stock Loan Rate

 

30 basis points        

 

        

     

(e)     Hedging Disruption:

 

Not Applicable.        

 

        

     

(f)     Increased Cost of Hedging:

 

Not Applicable.        

 

        

     

(g)     Increased Cost of Stock Borrow:

 

Not Applicable.        

 

        

     

Hedging Party:

 

GS&Co.        

 

        

     

Determining Party:

 

GS&Co.        

 

        

   

Non-Reliance:

 

Applicable        

        

   

Agreements and Acknowledgements Regarding Hedging Activities:

 

Applicable        

        

          

 

        

Additional Acknowledgements:

 

Applicable        

 

        

     

Net Share Settlement following Extraordinary Event:

 

Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it pursuant to Sections 12.7 or 12.9 of the Equity
Definitions (except with respect to any portion of the consideration for the
Shares consisting of cash in the event of a Merger Event or Tender Offer)
following the occurrence of an Extraordinary Event by electing to Net Share
Settle the Transactions under this Master Confirmation in accordance with the
terms, and subject to the conditions, for Net Share Settlement herein by giving
written notice to GS&Co. of such election on the day that the notice fixing the
date that the Transactions are terminated or cancelled, as the case may be, (the
"Cancellation Date") pursuant to the applicable provisions of Section 12 of the
Equity Definitions is effective. If Counterparty elects Net Share Settlement:
(a) the Net Share Valuation Date shall be the date specified in the notice
fixing the date that the Transactions are terminated or cancelled, as the case
may be; provided that the Net Share Valuation Date shall be either the Exchange
Business Day that such notice is effective or the first Exchange Business Day
immediately following the Exchange Business Day that such notice is effective,
(b) the Net Share Settlement Date shall be deemed to be the Exchange Business
Day immediately following the Cancellation Date and (c) all references to the
Forward Cash Settlement Amount, the Fixed Amount and the Counterparty Additional
Payment Amount, as the case may be, in Annex B hereto shall be deemed to be
references to the Cancellation Amount. The definition of "Cancellation Amount"
in Section 12.8 of the Equity Definitions is hereby amended by inserting the
following paragraph: "(h) The Determining Party shall show the other party in
reasonable detail its calculation of the Cancellation Amount, including without
limitation providing all relevant quotations and assumptions and specifying the
methodologies used in sufficient detail so as to enable the other party to
replicate the calculation".        

        

        

     

Net Share Settlement Upon Early Termination:

 

Counterparty shall have the right, in its sole discretion, to make any payment
required to be made by it (the "Early Termination Amount") pursuant to
Sections 6(d) and 6(e) of the Agreement following the occurrence of an Early
Termination Date in respect of the Agreement by electing to Net Share Settle all
the Transactions under this Master Confirmation in accordance with the terms,
and subject to the conditions, for Net Share Settlement herein by giving written
notice to GS&Co. of such election on the day that the notice fixing an Early
Termination Date is effective. If Counterparty elects Net Share Settlement: (a)
the Net Share Valuation Date shall be the date specified in the notice fixing an
Early Termination Date; provided that the Net Share Valuation Date shall be
either the Exchange Business Day that such notice is effective or the first
Exchange Business Day immediately following the Exchange Business Day that such
notice is effective, (b) the Net Share Settlement Date shall be deemed to be the
Exchange Business Day immediately following the Early Termination Date (except
for an Early Termination as a result of Section 7(d), in which event the Net
Share Settlement Date shall be deemed to be the tenth Exchange Business Day
following the Early Termination Date) and (c) all references to Forward Cash
Settlement Amount, the Fixed Amount and the Counterparty Additional Payment
Amount, as the case may be, in Annex B hereto shall be deemed references to the
Early Termination Amount.         

 

        

          

   

Transfer:

 

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. that is fully and unconditionally guaranteed by The Goldman Sachs
Group, Inc. without the consent of Counterparty, provided that Counterparty is
not required to make a payment to GS&Co. in respect of an Indemnifiable Tax as a
result of such transfer.        

 

        

     

GS&Co. Payment Instructions:

 

Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C # 930-1-011483
ABA: 021-000021
        

 

        

   



Counterparty Payment Instructions:



PG&E Corporation Master Account No. 099023
Mellon Trust of New England, N.A.
Boston, MA
ABA Routing No: 011001234
        



        

          





                    2.  Calculation Agent: GS&Co.

                    3.  Representations, Warranties and Covenants of GS&Co. and
Counterparty.

                         (a)  Each party represents and warrants that it (i) is
an "eligible contract participant", as defined in the U.S. Commodity Exchange
Act, as amended and (ii) is entering into each Transaction hereunder as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

                              (b)  Each party acknowledges that the offer and
sale of each Share Forward Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the "Securities
Act"), by virtue of Section 4(2) thereof and the provisions of Regulation D
promulgated thereunder ("Regulation D"); and this acknowledgement shall not be
deemed to extend to Settlement Shares or Early Settlement Shares. Accordingly,
each party represents and warrants to the other that (i) it has the financial
ability to bear the economic risk of its investment in each Share Forward
Transaction and is able to bear a total loss of its investment, (ii) it is an
"accredited investor" as that term is defined under Regulation D, (iii) it will
purchase each Share Forward Transaction for investment and not with a view to
the distribution or resale thereof, and (iv) the disposition of each Share
Forward Transaction is restricted under this Master Confirmation and each
Supplemental Confirmation, the Securities Act and state securities laws.

                    4.  Additional Representations, Warranties and Covenants of
Counterparty.

 As of the date hereof and the date of each Supplemental Confirmation,
Counterparty represents, warrants and covenants to GS&Co. that:

                              (a)  the purchase or writing of each Transaction
will not violate Rule 13e-1 or Rule 13e-4 under the Securities Exchange Act of
1934, as amended (the "Exchange Act");

                              (b)  is not entering into any Transaction on the
basis of, and is not aware of, any material non-public information with respect
to the Shares or in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer;

                              (c)  it is not entering into any Transaction to
create, and will not engage in any other securities or derivative transaction to
create, a false or misleading appearance of active trading or market activity in
the Shares (or any security convertible into or exchangeable for the Shares), or
which would otherwise violate the Exchange Act;

                              (d)  Counterparty is in compliance with its
reporting obligations under the Exchange Act and its most recent Annual Report
on Form 10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading;

                              (e)  each Transaction is being entered into
pursuant to a publicly disclosed Share buy-back program and its Board of
Directors has approved the use of the Transaction to effect the Share buy-back
program;

                              (f)  notwithstanding the generality of Section
13.1 of the Equity Definitions, GS&Co. is not making any representations or
warranties with respect to the treatment of any Transaction under FASB
Statements 149 or 150, EITF 00-19 (or any successor issue statements) or under
FASB's Liabilities & Equity Project;

                              (g)  it has not, and during any Valuation Period
(as extended pursuant to the provisions of Section  5 and "Valuation Period"
herein) will not, enter into agreements similar to the Transactions described
herein except with GS&Co. or an entity affiliated with GS&Co. where the
valuation period in such other transaction will overlap at any time (including
as a result of extensions in such valuation period as provided in the relevant
agreements) with any Valuation Period (as extended pursuant to the provisions of
Section 5 and "Valuation Period" herein) under this Master Confirmation. In the
event that the valuation period in any other similar transaction with an entity
other than GS&Co. or an entity affiliated with GS&Co. overlaps with any
Valuation Period under this Master Confirmation as a result of any extension
made pursuant to the provisions of Section 5 and "Valuation Period" herein,
Counterparty shall promptly amend such transaction to avoid any such overlap;
and

                              (h)  it shall report each Transaction as required
under the Exchange Act and the regulations promulgated thereunder.

                    5.  Suspension of Valuation Period; Extension of Valuation
Period.

                              (a)  If Counterparty concludes that it will be
engaged in a distribution of the Shares for purposes of Regulation M promulgated
under the Exchange Act ("Regulation M"), Counterparty agrees that it will, on
one Scheduled Trading Day's written notice, direct GS&Co. not to purchase Shares
in connection with hedging any Transaction during the "restricted period" (as
defined in Regulation M). If on any Scheduled Trading Day Counterparty delivers
written notice (and confirms by telephone) by 8:30 a.m. New York Time (the
"Notification Time"), then such notice shall be effective to suspend the
Valuation Period as of such Notification Time. In the event that Counterparty
delivers notice and/or confirms by telephone after the Notification Time, then
the Valuation Period shall be suspended effective as of 8:30 a.m. New York Time
on the following Scheduled Trading Day or as otherwise required by law or agreed
between Counterparty and GS&Co. The Valuation Period shall be suspended and the
Valuation Date extended for each Scheduled Trading Day in such restricted
period.

                              (b)  In the event that GS&Co. concludes, in its
reasonable discretion, that it is appropriate with respect to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by GS&Co.), for it to refrain from purchasing
Shares on any Scheduled Trading Day during the Valuation Period, GS&Co. may by
written notice to Counterparty elect to suspend the Valuation Period for such
number of Scheduled Trading Days as is specified in the notice. The notice shall
not specify, and GS&Co. shall not otherwise communicate to Counterparty, the
reason for GS&Co.'s election to suspend the Valuation Period. The Valuation
Period shall be suspended and the Valuation Date extended for each Scheduled
Trading Day occurring during any such suspension.

                              (c)  In the event that the Valuation Period is
suspended pursuant to Sections 5(a) or (b) above during the regular trading
session on the Exchange

, then the Calculation Agent in its sole discretion shall, in calculating the
Forward Cash Settlement Amount, extend the Valuation Period and make adjustments
to the weighting of each Relevant Price for purposes of determining the
Settlement Price, with such adjustments based on, among other factors, the
duration of any such suspension and the volume, historical trading patterns and
price of the Shares.



                              (d)  On the first Exchange Business Day of each
calendar week during the Valuation Period, to the extent that the Number of
Daily Reference Shares exceeds 25% of the ADTV (as defined in Rule 10b-18 under
the Exchange Act ("Rule 10b-18")) for the Shares on such day, the Calculation
Agent will (i) adjust the Number of Daily Reference Shares to equal an amount
equal to 15% of ADTV for the Shares determined and effective on such Exchange
Business Day and (ii) deem the remaining Scheduled Trading Days in the Valuation
Period to be equal to the Remaining Number of Shares divided by the Number of
Daily Reference Shares (after giving effect to any adjustments pursuant to (i)
above), rounded up to the nearest whole number.

                               "Number of Daily Reference Shares" means, for
each Transaction, initially the Initial Number of Daily Reference Shares (as set
forth in the Supplemental Confirmation) and thereafter as may be adjusted in
accordance with this Section 5(d); provided that on the first Exchange Business
Day of the fifth calendar week following any such adjustment the Number of Daily
Reference Shares shall equal the lesser of (i) the Initial Number of Daily
Reference Shares and (ii) 15% of the ADTV of the Shares determined on such
Exchange Business Day.



                               "Remaining Number of Shares" means, for each
Transaction and as of any date of determination, a number of Shares equal to (i)
the Number of Shares minus (ii) the sum of, for each Exchange Business Day in
the Valuation Period up to and including such date, the Number of Shares divided
by the total number of Exchange Business Days in the Valuation Period (the
"Daily Amount"). The Daily Amount will be deemed to be zero for each day on
which the Valuation Period is suspended in accordance with Sections 5(a) and (b)
hereof. In the event that the Valuation Period is extended pursuant to the terms
of this Master Confirmation, the Calculation Agent may make corresponding
adjustments to the amount of the Remaining Number of Shares.

                              6.  Counterparty Purchases. Counterparty
represents, warrants and covenants to GS&Co. that for each Transaction:

                              (a)  Counterparty (or any "affiliated purchaser"
as defined in Rule 10b-18) shall not, purchase any Shares, listed contracts on
the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares (including, without limitation, any Rule 10b-18 purchases
of blocks (as defined in Rule 10b-18)) during any Valuation Period (as extended
pursuant to the provisions of Section 5 and "Valuation Period" herein) except
for purchases through GS&Co. or an entity affiliated with GS&Co., or if not
through GS&Co., with the prior written consent of GS&Co., and in compliance with
Rule 10b-18 or otherwise in a manner that Counterparty and GS&Co. believe is in
compliance with applicable requirements and except for purchases in connection
with management compensation plans or other employee benefit arrangements and
except for purchases of the Counterparty's 9.50% Convertible Subordinated Notes
due 2010, provided such purchases are made in compliance with any applicable
legal regulatory or self-regulatory requirements or related policies and
procedures (whether such requirements, policies or procedures are imposed by law
or have been voluntarily adopted by GS&Co. for uniform application to all such
purchases). Any such purchase by Counterparty shall be disregarded for purposes
of determining the Forward Cash Settlement Amount. To the extent that
Counterparty makes any such purchase other than through GS&Co., or other than in
connection with any Transaction, Counterparty hereby represents and warrants to
GS&Co. that (a) it will not take other action that would or could cause GS&Co.'s
purchases of the Shares during the Valuation Period not to comply with Rule
10b-18 and (b) any such purchases will not otherwise constitute a violation of
Section 9(a) or Rule 10(b) of the Exchange Act. This subparagraph (a) shall not
restrict any purchases by Counterparty of Shares effected during any suspension
of any Valuation Period in accordance with Section 5 herein and any purchases
during such suspension shall be disregarded in calculating the Forward Cash
Settlement Amount; and for the avoidance of doubt, this subparagraph (a) shall
not restrict any holders of outstanding securities of the Counterparty from
exercising or converting such securities to Shares; and

                              (b)  Counterparty is entering into this Master
Confirmation and each Transaction hereunder in good faith and not as part of a
plan or scheme to evade the prohibitions of Rule 10b5-1 under the Exchange Act
("Rule 10b5-1"). It is the intent of the parties that each Transaction entered
into under this Master Confirmation comply with the requirements of Rule
10b5-1(c)(1)(i)(A) and (B) and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c). Counterparty will not seek to control or influence GS&Co. to make
"purchases or sales" (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.'s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

                              7.  Additional Termination Events. Additional
Termination Events will apply under Section 5(b)(v) of the Agreement. The
following will constitute Additional Termination Events, in each case with
Counterparty as the sole Affected Party:

                              (a)  Notwithstanding anything to the contrary in
the Equity Definitions, the occurrence of a Nationalization, Insolvency or a
Delisting (in each case effective on the Announcement Date as determined by the
Calculation Agent);

                              (b)  Notwithstanding anything to the contrary in
the Equity Definitions, the occurrence of a Merger Event (effective on the
Merger Date) or a Tender Offer (effective on the Tender Offer Date) in respect
of which any Other Consideration received for the Shares does not consist of
cash. For the avoidance of doubt, in the event that any portion of the
consideration received for the Shares consists of cash or New Shares, this
Additional Termination Event shall only apply with respect to all or any
Transaction(s) (or portions thereof) remaining after giving effect to the
provisions in "Consequences of Merger Events" or "Consequences of Tender
Offers", as the case may be, above;

                              (c)  [reserved]; or

                               (d)  Notwithstanding anything to the contrary in
the Equity Definitions, one day prior to the ex-dividend date in respect of any
Extraordinary Dividend (as specified in the Supplemental Confirmation) by the
Issuer; provided that in the event that GS&Co. and Counterparty enter into a
mutually acceptable new transaction (using their good faith and commercially
reasonable efforts) on or prior to one day prior to the ex-dividend date in
respect of the Extraordinary Dividend, the amounts determined pursuant to
Section 6(e) of the Agreement or otherwise to be owed by Counterparty and GS&Co.
with respect to the Affected Transaction(s) shall be deemed to be only the
amounts that would otherwise be owed hereunder in respect of the Forward Cash
Settlement Amount (the "Termination Forward Settlement Amount"), the Floating
Amount (the "Termination Floating Amount"), the Fixed Amount, (the "Termination
Fixed Amount") and the Counterparty Additional Payment Amount if the Early
Termination Date were the Cash Settlement Payment Date, and shall be payable in
cash or (in the case of the Counterparty) by Net Share Settlement or a
combination of the two. In the event that an Early Termination Date would
otherwise occur pursuant to this clause 7(d) while the Counterparty is in
possession of, or is aware of, material, non-public information, the Early
Termination Date shall not be deemed to occur until the day after the day on
which Counterparty is not in possession of, and is not aware of, material
non-public information so long as, if, at the Counterparty's option, on or prior
to one day prior to the ex-dividend date for such Extraordinary Dividend,
Counterparty agrees to pay GS&Co. no later than the earlier of the entry into
the new transaction or the dividend payment date for such Extraordinary
Dividend, a fixed amount in cash or by Net Share Settlement or a combination of
the two, that shall be determined in good faith by GS&Co. as having a value
equal to (i) the amount per share of such Extraordinary Dividend multiplied by
(ii) the actual number of Shares that will remain borrowed by GS&Co. in
connection with any Hedge Positions related to the Transaction as of such
ex-dividend date. If the Counterparty does not so agree on or prior to one day
prior to the ex-dividend date for such Extraordinary Dividend, the Early
Termination Date shall occur at the close of business on the Exchange Business
Day that is one day prior to the ex-dividend date. For purposes of this Section
7(d): the Termination Forward Settlement Amount shall mean an amount in
Settlement Currency equal to the product of (a) the Termination Trading Days
multiplied by the Initial Number of Daily Reference Shares multiplied by (b) an
amount equal to (i) the Termination Settlement Price minus (ii) the Forward
Price; the Termination Floating Amount shall mean an amount equal to the sum of
the applicable Federal Funds Rate multiplied by (i) the Daily Notional Amount
multiplied by (ii) 1/360 for each day from and including the Floating Amount
Accrual Date to but excluding the Early Termination Date; and the Termination
Fixed Amount shall mean an amount equal to the sum of (I) the applicable Daily
Additional Spread multiplied by (i) the Daily Notional Amount multiplied by
(ii) 1/360 for each day from and including the Floating Amount Accrual Date to
but excluding the Early Termination Date plus (II) an amount equal to the sum of
the applicable Fixed Rate multiplied by (i)  the Notional Amount multiplied by
(ii) 1/360 for each day from and including the Floating Amount Accrual Date to
but excluding the Early Termination Date. Also for purposes of this Section
7(d): "Termination Trading Days" shall mean the number of Exchange Business Days
(excluding any day(s) on which the Valuation Period was suspended in accordance
with Section 5 herein or as a result of any Scheduled Trading Day being a
Disrupted Day) from and including the Valuation Period Start Date to and
including the Early Termination Date; "Termination Valuation Period" shall mean
the Exchange Business Days during the period commencing on and including the
Valuation Period Start Date to and including the Early Termination Date (but
excluding any day(s) on which the Valuation Period was suspended in accordance
with Section 5 herein or as a result of any Scheduled Trading Day being a
Disrupted Day and including any day(s) by which the Valuation Period was
extended pursuant to the provision below); and the "Termination Settlement
Price" shall mean the arithmetic mean of the Relevant Prices of the Shares for
each Exchange Business Day in the Termination Valuation Period.

                              8.  Automatic Termination Provisions.
Notwithstanding anything to the contrary in Section 6 of the Agreement:

                              (a)  An Additional Termination Event with
Counterparty as the sole Affected Party will automatically occur without any
notice or action by GS&Co. or Counterparty if the price of the Shares on the
Exchange at any time falls below the Termination Price (as specified in the
related Supplemental Confirmation) provided that (for the avoidance of doubt
only) such Additional Termination Event shall be an Additional Termination Event
only with respect to the Transaction documented in such related Supplemental
Confirmation. The Exchange Business Day that the price of the Shares on the
Exchange at any time falls below the Termination Price will be the "Early
Termination Date" for purposes of the Agreement.

                              (b)  Notwithstanding anything to the contrary in
Section 6(d) of the Agreement, following the occurrence of such an Additional
Termination Event, GS&Co. will notify Counterparty of the amount owing under
Section 6(e) of the Agreement within a commercially reasonable time period (with
such period based upon the amount of time, determined by GS&Co. (or any of its
Affiliates) in its reasonable discretion, that it would take to unwind any of
its Hedge Position(s) related to the Transaction in a commercially reasonable
manner based on relevant market indicia). For purposes of the "Net Share
Settlement Upon Early Termination" provisions herein, (i) the date that such
notice is effective (the "Notice Date") shall constitute the "Net Share
Valuation Date", (ii) the Exchange Business Day immediately following the Notice
Date shall be the Net Share Settlement Date and (iii) all references to the
Forward Cash Amount or the Fixed Amount in Annex B hereto shall be deemed to be
the Early Termination Amount. For the avoidance of doubt, Hedge Position shall
only mean any purchase, sale, entry into or maintenance of one or more stock
borrowing transactions by GS&Co. or its Affiliates in respect of the Shares in
connection with this Transaction and, notwithstanding the forgoing portions of
this paragraph and Sections 6(d) and (e) of the Agreement, Counterparty shall be
entitled to satisfy the Hedge Position by delivery of the Number of Early
Settlement Shares as defined in and pursuant to the provisions of Section 10.

                              9.  Special Provisions for Merger Events.
Notwithstanding anything to the contrary herein or in the Equity Definitions, to
the extent that an Announcement Date for a potential Merger Transaction occurs
during any Valuation Period:

                              (a)  Promptly after request from GS&Co.,
Counterparty shall provide GS&Co. with written notice specifying (i)
Counterparty's average daily Rule 10b-18 Purchases (as defined in Rule 10b-18)
during the three full calendar months immediately preceding the Announcement
Date that were not effected through GS&Co. or its affiliates and (ii) the number
of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the
Exchange Act for the three full calendar months preceding the Announcement Date.
Such written notice shall be deemed to be a certification by Counterparty to
GS&Co. that such information is true and correct. Counterparty understands that
GS&Co. will use this information in calculating the trading volume for purposes
of Rule 10b-18; and

                              (b)  GS&Co. in its sole discretion may (i) make
adjustments to the terms of any Transaction, including, without limitation, the
Valuation Date and the Number of Shares to account for the number of Shares that
could be purchased on each day during the Valuation Period in compliance with
Rule 10b-18 following the Announcement Date or (ii) treat the occurrence of the
Announcement Date as an Additional Termination Event with Counterparty as the
sole Affected Party.

                               "Merger Transaction" means any merger,
acquisition or similar transaction involving a recapitalization as contemplated
by Rule 10b-18(a)(13)(iv) under the Exchange Act.

                              10.  Special Settlement Following Early
Termination and Extraordinary Events. Notwithstanding anything to the contrary
in this Master Confirmation or any Supplemental Confirmation hereunder, in the
event that an Extraordinary Event under Article 12 of the Equity Definitions
occurs or an Early Termination Date under Section 6 of the Agreement occurs or
is designated with respect to any Transaction (each an "Affected Transaction"),
then either party may elect, by notice to the other party, to have Counterparty
deliver the Number of Early Settlement Shares to GS&Co. on the date that such
notice is effective (provided that GS&Co. determines in its good faith sole
discretion that such delivery is in compliance with any legal, regulatory or
self-regulatory requirements or related policies and procedures), except for a
termination as a result of Section 7(d), in which event the date of delivery
shall be the tenth Business Day thereafter. To the extent that Counterparty
elects to deliver Shares to GS&Co. accompanied by an effective Registration
Statement (satisfactory to GS&Co. in its reasonable discretion) covering such
Early Settlement Shares, Counterparty must be in compliance with the conditions
specified in (iii) though (ix) in Annex B hereto at the time of such delivery.
If Counterparty elects to deliver Unregistered Shares (as defined in Annex B) to
GS&Co., Counterparty and GS&Co. will negotiate in good faith on acceptable
procedures and documentation relating to the sale of such Unregistered Shares.

                               "Number of Early Settlement Shares" means a
number of Shares based on the Hedge Positions of GS&Co. or any of its
Affiliates' with respect to each Affected Transaction under this Master
Confirmation at the time of the Extraordinary Event or Early Termination Date,
as applicable.

                              In determining the amount of Loss under Section
6(e) of the Agreement or the Cancellation Amount under Article 12, the parties
shall take into account the Floating Rate Amount that would have otherwise been
due to the Counterparty and the Fixed Amount that would have otherwise been due
to GS&Co., and the difference between the New York 10b-18 Volume Weighted
Average Price per share of the Shares over the Valuation Period as compared to
the Forward Price. Further, if Counterparty delivers Early Settlement Shares, an
amount equal to the product of (i)  the Number of Early Settlement Shares
multiplied by (ii) the Forward Price (or if Counterparty delivers Unregistered
Shares, as reduced by a discount determined by GS&Co. in a good faith
commercially reasonable manner based on the discount to the New York 10b-18
Volume Weighted Average Price at which it could sell the Shares and whether
GS&Co. and Counterparty have agreed on acceptable procedures and documentation
relating to such Unregistered Shares as described above) shall be credited
against any amount owing under Section 6(e) of the Agreement or pursuant to
Article 12 of the Equity Definitions or otherwise under this Master
Confirmation.

                              11.  Acknowledgments. The parties hereto intend
for:

                              (a)  Each Transaction to be a "securities
contract" as defined in Section 741(7) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the "Bankruptcy Code"), a "swap agreement" as defined
in Section 101(53B) of the Bankruptcy Code, or a "forward contract" as defined
in Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled
to the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 555, 556, and 560 of the Bankruptcy Code;

                              (b)  A party's right to liquidate or terminate any
Transaction, net out or offset termination values of payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a "contractual
right" (as defined in the Bankruptcy Code);

                              (c)  All payments for, under or in connection with
each Transaction, all payments for the Shares and the transfer of such Shares to
constitute "settlement payments" and "transfers" (as defined in the Bankruptcy
Code).

                              12.  Set-Off. The parties agree to amend Section 6
of the Agreement by adding a new Section 6(f) thereto as follows:

"(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party ("X"), the
other party ("Y") will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise)."

                              13.  Payment Date Upon Early Termination.
Notwithstanding anything to the contrary in Section 6(d)(ii) of the Agreement,
all amounts calculated as being due in respect of an Early Termination Date
under Section 6(e) of the Agreement will be payable on the day that notice of
the amount payable is effective, except as otherwise provided in this Master
Confirmation or any Supplemental Confirmation.

                              14.  Share Settlement; Maximum Shares.
Notwithstanding anything contained in this Master Confirmation, the Agreement or
the Equity Definitions, Counterparty may satisfy all amounts it may owe GS&Co.
hereunder and under each Supplemental Confirmation by delivery of Shares in
accordance with Annex B and/or Section 10 hereof, and is solely vested with the
right to determine whether to satisfy its obligations in Shares, in cash or in a
combination of the two. Notwithstanding anything contained in this Master
Confirmation, the Agreement or the Equity Definitions, Counterparty and GS&Co.
agree that if Counterparty elects to satisfy its obligations to GS&Co. by
delivery of Shares, the delivery of a number of Shares equal to the Reserved
Shares will satisfy in full the obligation of Counterparty to make any payments
pursuant to Section 6(e) of the Agreement, Article 12 of the Equity Definitions
or otherwise in respect of the Transaction.

                              15.  Governing Law. The Agreement, this Master
Confirmation and each Supplemental Confirmation and all matters arising in
connection with the Agreement, this Master Confirmation and each Supplemental
Confirmation shall be governed by, and construed and enforced in accordance
with, the law of the State of New York without reference to its choice of law
doctrine.

                              16.  Offices.

                              (a)  The Office of GS&Co. for each Transaction is:
One New York Plaza, New York, New York 10004.

                              (b)  The Office of Counterparty for each
Transaction is: One Market Spear Tower, Suite 2400 San Francisco, CA 94105.

                              17.  Arbitration.

                              (a)  Arbitration is final and binding on
Counterparty and GS&Co.

                              (b)  Counterparty and GS&Co. are waiving their
right to seek remedies in court, including the right to a jury trial.

                              (c)  Pre-arbitration discovery is generally more
limited than and different from court proceedings.

                              (d)  The arbitrators' award is not required to
include factual findings or legal reasoning and any party's right to appeal or
to seek modification of rulings by the arbitrators is strictly limited.

                              (e)  The panel of arbitrators will typically
include a minority of arbitrators who were or are affiliated with the securities
industry.

                              Any controversy between or among GS&Co. or its
affiliates, or any of its or their partners, directors, agents or employees, on
the one hand, and Counterparty or its agents and affiliates, on the other hand,
arising out of or relating to the Agreement or any Transaction entered into
hereunder, shall be settled by arbitration, in accordance with the then current
rules of the American Arbitration Association ("AAA"), except that the
provisions of this Section 17 shall supersede any conflicting or inconsistent
provisions of such rules. Each party shall appoint a qualified arbitrator within
5 days after the giving of notice by either party. If either party shall fail
timely to appoint a qualified arbitrator, the appointed, qualified arbitrator
shall select the second qualified arbitrator within 5 days after such party's
failure to appoint. The qualified arbitrators so appointed shall meet and shall,
if possible, determine such matter within 10 days after the second qualified
arbitrator is appointed, and their determination shall be binding on the
parties. If for any reason such two qualified arbitrators fail to agree on such
matter within such period of 10 days, then either party may request the AAA to
appoint a qualified arbitrator who shall be impartial within 7 days of such
request and both parties shall be bound by any appointment so made by the AAA.
Within 7 days after the third qualified arbitrator has been appointed, each of
the first two qualified arbitrators shall submit their respective determinations
to the third qualified arbitrator who must select one or the other of such
determinations (whichever the third qualified arbitrator believes to be correct
or closest to a correct determination) within 7 days after the first two
qualified arbitrators shall have submitted their respective determinations to
the third qualified arbitrator, and the selection so made shall in all cases be
binding upon the parties, and judgment upon such decision may be entered into
any court having jurisdiction. In the event of the failure, refusal or inability
of a qualified arbitrator to act, a successor shall be appointed within 10 days
as hereinbefore provided. The costs of the arbitration shall be funded 50% by
each party, and the parties shall bear their own attorneys' fees, during the
arbitration. The prevailing party shall be repaid all of such expenses by the
non-prevailing party within 10 days after the final determination of the
qualified arbitrator(s). The award of the arbitrators shall be final, and
judgment upon the award rendered may be entered in any court, state or Federal,
having jurisdiction.

                              Neither party shall bring a putative or certified
class action to arbitration, nor seek to enforce any pre-dispute arbitration
agreement against any person who has initiated in court a putative class action;
who is a member of a putative class who has not opted out of the class with
respect to any claims encompassed by the putative class action until:

                              (i)      the class certification is denied;

                              (ii)     the class is decertified; or

                              (iii)    the party is excluded from the class by
the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under the Agreement except to the extent stated herein.

[SIGNATURE PAGE FOLLOWS]

                              18.  Counterparty hereby agrees (a) to check this
Master Confirmation carefully and immediately upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing (in the exact form provided by GS&Co.) correctly sets forth the
terms of the agreement between GS&Co. and Counterparty with respect to any
Transaction, by manually signing this Master Confirmation or this page hereof as
evidence of agreement to such terms and providing the other information
requested herein and immediately returning an executed copy to Equity
Derivatives Documentation Department, facsimile No. 212-428-1980/83.

 

Yours sincerely,

 

      



GOLDMAN, SACHS & CO.



By:       Frank Huber             
             Vice President                  
              Authorized Signatory

Agreed and Accepted By:



 

      

PG&E CORPORATION



By:                                                            
Name:
Title:

 

ANNEX A

SUPPLEMENTAL CONFIRMATION FOR FULLY UNCOLLARED TRANSACTIONS



To:

       

PG&E Corporation
One Market Spear Tower
Suite 2400
San Francisco, CA 94105

From:

 

Goldman, Sachs & Co.

Subject:

 

Accelerated Share Repurchase Transaction - VWAP Pricing

Ref. No:

 

EN50SH000000000

Date:

 

June 16, 2005

             The purpose of this Supplemental Confirmation is to confirm the
terms and conditions of the Transaction entered into between Goldman, Sachs &
Co. ("GS&Co.") and PG&E Corporation ("Counterparty") (together, the "Contracting
Parties") on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.


1.          This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of March 4, 2005 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time. The definitions and provisions contained in the Master
Confirmation are incorporated into this Supplemental Confirmation, except as
expressly modified below. In the event of any inconsistency between those
definitions and provisions and this Supplemental Confirmation, this Supplemental
Confirmation will govern.


2.           The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:


Trade Date:

            

June 27, 2005

Forward Price:

 

USD 35.60 per Share

Number of Shares:

 

11,430,000 Shares

Valuation Period Start Date:

 

June 28, 2005

Valuation Date:

 

September 7, 2005

Termination Price:

 

$10 per Share

Fixed Rate:

 

25 basis points

Reserved Shares:



Two times the Number of Shares

Extraordinary Dividends:



Any cash dividend declared by the Issuer in excess of $0.00 per Share except for
the dividend in the amount of $0.30 per Share payable on July 15, 2005

Initial Number of Daily Reference Shares:



228,600 Shares

Initial Notional Amount:



The Number of Shares multiplied by the Forward Price.

Counterparty Additional Payment Amount:



USD 3,429,000.00


In connection with this Transaction, clause (iv) of paragraph 3 of the Master
Confirmation is hereby amended to read in full as follows: "(iv) the election
that the "Cross Default" provisions of Section 5(a)(vi) shall apply to
Counterparty, with a "Threshold Amount" of USD 100 million, and".






[SIGNATURE PAGE FOLLOWS]



3.           Counterparty represents and warrants to GS&Co. that neither it (nor
any "affiliated purchaser" as defined in Rule 10b-18 under the Exchange Act)
have made any purchases of blocks except through GS&Co. or an entity affiliated
with GS&Co. pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
during the four full calendar weeks immediately preceding the Trade Date.

           Counterparty hereby agrees (a) to check this Supplemental
Confirmation carefully and immediately upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing (in the exact form provided by GS&Co.) correctly sets forth the
terms of the agreement between GS&Co. and Counterparty with respect to this
Transaction, by manually signing this Supplemental Confirmation or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, facsimile No. 212-428-1980/83.





                 

 

Yours sincerely,
GOLDMAN, SACHS & CO.



   



 


By: Sharon Siebold                 
        Authorized Signatory

     

Agreed and Accepted
By: PG&E CORPORATION

         


By:  Leroy T. Barnes                 
Name:  Leroy T. Barnes
Title:  Vice President and Treasurer

         

 

ANNEX B

NET SHARE SETTLEMENT PROCEDURES

                    The following Net Share Settlement Procedures shall apply to
the extent that Counterparty elects Net Share Settlement in accordance with the
Master Confirmation:

                    Net Share Settlement shall be made by delivery of the number
of Shares equal in value to the sum of the Forward Cash Settlement Amount, the
Fixed Amount and the Counterparty Additional Payment Amount (the "Settlement
Shares"), with such Shares' value based on the Net Share Settlement Price.
Delivery of such Settlement Shares shall be made free of any contractual or
other restrictions in good transferable form (other than under the Securities
Act with respect to any Unregistered Shares (as defined below)) on the Net Share
Settlement Date with Counterparty (i) representing and warranting to GS&Co. at
the time of such delivery that it has good, valid and marketable title or right
to sell and transfer all such Shares to GS&Co. under the terms of the related
Transaction free of any lien charge, claim or other encumbrance and (ii) making
the representations and agreements contained in Section 9.11(ii) through (iv) of
the Equity Definitions to GS&Co. with respect to the Settlement Shares. GS&Co.
or any affiliate of GS&Co. designated by GS&Co. (GS&Co. or such affiliate, "GS")
shall resell the Settlement Shares during a period (the "Resale Period")
commencing no earlier than the Exchange Business Day on which the Settlement
Shares are delivered. GS shall use its good faith, commercially reasonable
efforts to sell the Settlement Shares as promptly as possible at commercially
reasonable prices based on prevailing market prices for the Shares. The Resale
Period shall end on the Exchange Business Day on which GS completes the sale of
all Settlement Shares or a sufficient number of Settlement Shares so that the
realized net proceeds of such sales exceed the sum of Forward Cash Settlement
Amount, the Fixed Amount and the Counterparty Additional Payment Amount.
Notwithstanding the foregoing, if resale by GS of the Settlement Shares, as
determined by GS in its sole discretion (i) occurs during a distribution for
purposes of Regulation M, and if GS would be subject to the restrictions of
Rule 101 of Regulation M in connection with such distribution, the Resale Period
will be postponed or tolled, as the case may be, until the Exchange Business Day
immediately following the end of any "restricted period" as such term is defined
in Regulation M with respect to such distribution under Regulation M or
(ii) conflict with any legal, regulatory or self-regulatory requirements or
related policies and procedures applicable to GS (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS), the Resale Period will be postponed or tolled, as the case may
be, until such conflict is no longer applicable. During the Resale Period, if
the realized net proceeds from the resale of the Settlement Shares exceed the
sum of the Forward Cash Settlement Amount, the Fixed Amount and the Counterparty
Additional Payment Amount, GS shall refund such excess in cash to Counterparty
by the close of business on the third Exchange Business Day immediately
following the last day of the Resale Period. If the sum of the Forward Cash
Settlement Amount, the Fixed Amount and the Counterparty Additional Payment
Amount exceeds the realized net proceeds from such resale, Counterparty shall
transfer to GS by the open of the regular trading session on the Exchange on the
third Scheduled Trading Day immediately following the last day of the Resale
Period the amount of such excess (the "Additional Amount") in the number of
Shares ("Make-whole Shares") in an amount that, based on the Net Share
Settlement Price on the last day of the Resale Period (as if such day was the
"Net Share Valuation Date" for purposes of computing such Net Share Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. The requirements and
provisions set forth below shall apply to Shares delivered to pay such
Additional Amounts. This provision shall be applied successively until the
Additional Amount is equal to zero.

Net Share Settlement of a Transaction is subject to the following conditions:

Counterparty at its sole expense shall:

                     (i)  as promptly as practicable (but in no event more than
five (5) Exchange Business Days immediately following the Settlement Method
Election Date or, in the case of an election of Net Share Settlement upon the
occurrence of an Extraordinary Event or an Early Termination Date, no more than
one Exchange Business Day immediately following either the Cancellation Date or
the Early Termination Date, as the case may be) file under the Securities Act
and use its best efforts to make effective, as promptly as practicable, a
registration statement or supplement or amend an outstanding registration
statement, in any such case, in form and substance reasonably satisfactory to GS
(the "Registration Statement") covering the offering and sale by GS of not less
than 150% of the Shares necessary to fulfill the Net Share Settlement delivery
obligation by Counterparty (determining the number of such Shares to be
registered on the basis of the average of the Settlement Prices on the five
(5) Exchange Business Days prior to the date of such filing, amendment or
supplement, as the case may be);

                     (ii)  maintain the effectiveness of the Registration
Statement until GS has sold all shares to be delivered by Counterparty necessary
to satisfy its Net Share Settlement obligations;

                     (iii)  have afforded GS and its counsel and other advisers
a reasonable opportunity to conduct a due diligence investigation of
Counterparty customary in scope for transactions in which GS acts as underwriter
of equity securities, and GS shall have been satisfied (with the approval of its
Commitments Committee in accordance with its customary review process) with the
results of such investigation;

                     (iv)  have negotiated and entered into an agreement with GS
providing for such covenants, conditions, representations and warranties,
underwriting discounts, commissions, indemnities and contribution rights as are
customary for GS equity underwriting agreements, together with customary
certificates and opinions of counsel and letters of independent auditors of
Counterparty to be delivered to GS covering the shares to be delivered by
Counterparty in satisfaction of its Net Share Settlement obligations;

                     (v)  have delivered to GS such number of prospectuses
relating thereto as GS shall have reasonably requested and shall promptly update
and provide GS with replacement prospectuses as necessary to ensure the
prospectus does not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading;

                     (vi)  have retained for GS nationally-recognized
underwriting counsel acceptable to GS (in its sole discretion) with broad
experience in similar registered securities offerings and such counsel shall
have agreed to act as such;

(vii) have taken all steps necessary for the shares sold by GS to be listed or
quoted on the primary exchange or quotation system that the Shares are listed or
quoted on;

                     (viii)  have paid all reasonable and actual out-of-pocket
costs and expenses of GS and all reasonable and actual fees and expenses of GS's
outside counsel and other independent experts in connection with the foregoing;
and

                     (ix)  take such action as is required to ensure that GS's
sale of the Shares does not violate, or result in a violation of, the federal or
state securities laws.

                    In the event that the Registration Statement is not declared
effective by the Securities Exchange Commission (the "SEC") or any of the
conditions specified in (ii) through (ix) above are not satisfied on or prior to
the Valuation Date (or, in the case of an election of Net Share Settlement upon
the occurrence of an Extraordinary Event or an Early Termination Date, on or
prior to the first Exchange Business Day following either the Cancellation Date
or the Early Termination Date, as the case may be except for any Early
Termination as result of Section 7(d) of the Master Confirmation, in which case,
such date shall be the tenth Exchange Business Day following such Early
Termination Date), then Counterparty may deliver Unregistered Shares to GS in
accordance with the following conditions. If GS and Counterparty can agree on
acceptable pricing, procedures and documentation relating to the sale of such
Unregistered Shares (including, without limitation, applicable requirements in
(iii) through (ix) above and insofar as pertaining to private offerings), then
such Unregistered Shares shall be deemed to be the "Settlement Shares" for the
purposes of the related Transaction and the settlement procedure specified in
this Annex B shall be followed except that in the event that the Forward Cash
Settlement Amount plus the Fixed Amount, exceeds the proceeds from the sale of
such Unregistered Shares then for the purpose of calculating the number of
"Make-whole Shares" to be delivered by Counterparty, GS shall determine the
discount to the Net Share Settlement Price at which it can sell the Unregistered
Shares. Notwithstanding the delivery of the Unregistered Shares, Counterparty
shall endeavor in good faith to have a registration statement declared effective
by the SEC as soon as practical. In the event that GS has not sold sufficient
Unregistered Shares to satisfy Counterparty's obligations to GS contained herein
at the time that a Registration Statement covering the offering and sale by GS
of a number of Shares equal in value to not less than 150% of the amount then
owed to GS is declared effective (based on the Net Share Settlement Price on the
Exchange Business Day (as if such Exchange Business Day were the "Net Share
Valuation Date" for purposes of computing such Net Share Settlement Price) that
the Registration Statement was declared effective), GS shall return all unsold
Unregistered Shares to Counterparty and Counterparty shall deliver such number
of Shares covered by the effective Registration Statement equal to 100% of the
amount then owed to GS based on such Net Share Settlement Price. Such delivered
shares shall be deemed to be the "Settlement Shares" for the purposes of the
related Transaction and the settlement procedure specified in this Master
Confirmation, including, without limitation, this Annex B, (including the
obligation to deliver any Make-whole Shares, if applicable) shall be followed.
In all cases GS shall be entitled to take any and all required actions in the
course of its sales of the Settlement Shares, including without limitation
making sales of the Unregistered Shares only to "Qualified Institutional Buyers"
(as such term is defined under the Securities Act), to ensure that the sales of
the Unregistered Shares and the Settlement Shares covered by the Registration
Statement are not integrated resulting in a violation of the securities laws and
Counterparty agrees to take all actions requested by GS in furtherance thereof.

                    If GS and Counterparty cannot agree on acceptable pricing,
procedures and documentation relating to the sales of such Unregistered Shares
then the number of Unregistered Shares to be delivered to GS pursuant to the
provisions above shall not be based on the Net Share Settlement Price but rather
GS shall determine the value attributed to each Unregistered Share in a
commercially reasonable manner and based on such value Counterparty shall
deliver a number of Shares equal in value to the Forward Cash Settlement Amount
plus the Fixed Amount. For the purposes hereof "Unregistered Shares" means
Shares that have not been registered pursuant to an effective registration
statement under the Securities Act or any state securities laws ("Blue Sky
Laws") and that cannot be sold, transferred, pledged or otherwise disposed of
without registration under the Securities Act or under applicable Blue Sky Laws
unless such sale, transfer, pledge or other disposition is made in a transaction
exempt from registration thereunder.

                    In the event that Counterparty delivers Shares pursuant to
an election of Net Share Settlement then Counterparty agrees to indemnify and
hold harmless GS, its affiliates and its assignees and their respective
directors, officers, employees, agents and controlling persons (GS and each such
person being an "Indemnified Party") from and against any and all losses,
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party may become subject, under the
Securities Act or otherwise, (i) relating to or arising out of any of the
Transactions contemplated by this Master Confirmation concerning Net Share
Settlement or (ii) arising out of or based upon any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus,
prospectus, Registration Statement or other written material relating to the
Shares delivered to prospective purchasers, including in each case any
amendments or supplements thereto and including but not limited to any documents
deemed to be incorporated in any such document by reference (the "Offering
Materials"), or arising out of or based upon any omission or alleged omission to
state in the Offering Materials a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that, in the case of this clause (ii),
Counterparty will not be liable to the extent that any loss, claim, damage or
liability arises out of or is based upon any untrue statement or omission or
alleged untrue statement or omission in the Offering Materials made in reliance
upon and in conformity with written information furnished to Counterparty by GS
expressly for use in the Offering Materials, as expressly identified in a letter
to be delivered at the closing of the delivery of Shares by Counterparty to GS.
The foregoing indemnity shall exclude losses that GS incurs solely by reason of
the proceeds from the sale of the Capped Number of Shares being less than the
Forward Cash Settlement Amount. Counterparty will not be liable under the
foregoing indemnification provision to the extent that any loss, claim, damage,
liability or expense is found in a nonappealable judgment by a court of
competent jurisdiction to have resulted from GS's willful misconduct, gross
negligence or bad faith in performing the services that are subject of this
Master Confirmation or from information provided in writing by GS for inclusion
in the Registration Statement. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty. Counterparty also agrees that no Indemnified Party shall
have any liability to Counterparty or any person asserting claims on behalf of
or in right of Counterparty in connection with or as a result of any matter
referred to in the Agreement or this Master Confirmation concerning Net Share
Settlement except to the extent that any losses, claims, damages, liabilities or
expenses incurred by Counterparty result from the gross negligence, willful
misconduct or bad faith of the Indemnified Party. This indemnity shall survive
the completion of any Transaction contemplated by this Master Confirmation and
any assignment and delegation of a Transaction made pursuant to this Master
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of GS&Co.

                    In no event shall the number of Settlement Shares
(including, but without duplication or double counting, any Unregistered Shares)
and any Make-whole Shares, be greater than the Reserved Shares minus the amount
of any Shares actually delivered under any other Transaction(s) under this
Master Confirmation (the result of such calculation, the "Capped Number").
Counterparty represents and warrants (which shall be deemed to be repeated on
each day that a Transaction is outstanding) that the Capped Number is equal to
or less than the number of Shares determined according to the following formula:

A - B

                    Where          A = the number of authorized but unissued
shares of the Issuer that are not reserved for future issuance on the date of
the determination of the Capped Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 